           Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 1 of 17




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   GREGORY GARMONG,

10                  Plaintiff,                             Case No. 3:17-cv-00444-RCJ-WGC

11   vs.                                                                ORDER

12   TAHOE REGIONAL PLANNING AGENCY,
     et al.,
13
                    Defendants.
14

15          Plaintiff brings this case complaining that the Tahoe Regional Planning Agency (“TRPA”),

16   and its agents, granted a permit to build a cell phone tower (“the Permit”) near Lake Tahoe in

17   violation of the Tahoe Regional Planning Compact (“the Compact”), the United States

18   Constitution, and state constitutions. The parties move for dismissal for failure to state a claim

19   (among other things), (ECF Nos. 137, 141, 147), the Court agrees and finds that Plaintiff’s claims

20   lacked reasonable basis in law or fact. The Court accordingly dismisses this case with prejudice

21   and awards fees in favor of Defendants.

22   ///

23   ///

24   ///


                                                 1 of 17
          Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 2 of 17




 1                                      FACTUAL BACKGROUND

 2          The operative complaint, (ECF No. 84), alleges as follows: Plaintiff Gregory Garmong

 3   resides in Douglas County, Nevada near Lake Tahoe and has a second home in Smith, Nevada.

 4   Plaintiff has sued Defendants TRPA, Verizon Wireless, Inc. (“Verizon”), Complete Wireless

 5   Consulting, Inc. (“CWC”), Crown Castle, and eighteen individuals, listing thirty-four causes of

 6   action. His claims arise out of TRPA’s grant of a permit (“the Permit”) to CWC to construct a cell

 7   tower within TRPA’s jurisdiction at 811 U.S. Highway 50 (“U.S. 50”) in Douglas County (“the

 8   Project”). The site of the Project is directly across U.S. 50 from the Skyland neighborhood where

 9   Plaintiff lives, which is about a mile south of the Cave Rock Tunnel on US 50 and a mile north of

10   Zephyr Cove on the east shore of Lake Tahoe. The Project is located on TRPA Plan Area Genoa

11   Peak (060).

12          Plaintiff alleges TRPA mailed a notice of the February 23, 2017 hearing on the Project to

13   property owners like him on February 9 (“the Notice”), which indicated a February 23 hearing on

14   the Project, and that he received the Notice on February 14. The Notice indicated that Bridget

15   Cornell was the point of contact for the Project, and that the application for the Project (“the

16   Application”) could be viewed from 9:00 a.m. to 12:00 p.m. and 1:00 p.m. to 4:00 p.m. on

17   Mondays, Wednesdays, Thursdays, and Fridays. The Notice also indicated that a “staff summary”

18   for the Project could be viewed at www.trpa.org and at the TRPA office as of February 16. Written

19   comments had to be received by February 22 or they would not be considered at the February 23

20   hearing. When Plaintiff checked the website on 5:20 p.m. on February 16, he was unable to locate

21   any staff summary, although it became available at some time after that for a total of less than

22   seven days prior to the hearing.

23          Plaintiff does not allege that the Application was not viewable at the TRPA office on

24   Wednesday the 15th, Thursday the 16th, Friday the 17th, Monday the 20th, and Wednesday the


                                                 2 of 17
         Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 3 of 17




 1   22nd. He alleges only that the weather was “very bad” on February 15–17 due to significant

 2   snowfall that made it hazardous to drive. TRPA was closed on February 20th for President’s Day,

 3   however Plaintiff does not allege any such difficulties on Wednesday the 22nd. The Court

 4   previously took judicial notice that there was no recorded precipitation at the South Lake Tahoe

 5   Airport (approximately twelve miles by road from Skyland) on February 14th or 15th, 0.24 inches

 6   of snow on the 16th, and 0.08 inches of snow on the 17th, and that there was no recorded

 7   precipitation at the Heavenly Mountain Resort (a ski resort about a mile from TRPA’s Stateline,

 8   Nevada office) February 14th through 16th, and three inches of snow on the 17th. Plaintiff alleges

 9   that the drive to TRPA’s office would take “1–1/2 hours in good weather.” The Court also

10   previously took judicial notice that the normal driving time for the 5.3 miles between Skyland and

11   TRPA’s office at 128 Market Street, Stateline, Nevada is approximately ten minutes. Plaintiff has

12   clarified in the FAC that he was staying at his home in Smith at the time, not his second home in

13   Skyland, and that the snowfall occurred between Smith and Skyland.

14          In the Application, Plaintiff avers Private-Party Defendants made numerous material

15   misrepresentations and misleading omissions to the TRPA. He alleges for example:

16          The Staff Summary included numerous false representations, including but limited
            [sic] to (1) the representation that TRPA staff completed a “Project Review
17          Conformance Checklist and Article V(g) Findings” (Staff Summary pg. 2/35); (2)
            the representation that TRPA Staff had completed an Initial Environmental Checklist
18          (Staff Summary pg. 2/35); (3) land coverage was evaluated according to Code
            “Chapter 20” (Staff Summary pg. 6/35), when in fact land coverage is addressed in
19          Code Chapter 30); (4) Staff Summary page 5/35 misrepresents that the “TRPA Initial
            Environmental Checklist” and “Project Review Conformance Checklist and Article
20          V(g) Findings,” were prepared in accordance with Chapter 6, Subsection 6.3.B of the
            TRPA Code of Ordinances (there is no Subsection 6.3.B); (5) Staff Summary pg.
21          7/35, misrepresents that the “height findings” are based upon “Chapter 22–
            Additional Height Findings” (Chapter 22 does not deal at all with height, but instead
22          deals with “Temporary uses, structures, and activities”. Instead, height findings are
            set forth in Code Chapter 37) and (6) Staff Summary at pg. 19/35 misrepresents that
23          the proposed “Wireless Monopine Project” is a permitted use in PAS 060.

24   (ECF No. 84 ¶ 188.)


                                                 3 of 17
          Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 4 of 17




 1          Plaintiff also contends Private-Party Defendants were given an unfair advantage in the

 2   Permit application proceedings. He claims he was not given notice of the application until about a

 3   week before the final hearing was held where the Permit was granted. (Id. ¶ 28.) Nonetheless,

 4   Plaintiff still submitted a written objection to the Permit, appeared at the hearing and argued against

 5   its issuance in person, and appealed the decision to the Legal Committee and the Governing Board.

 6   (Id. ¶¶ 49–52.)

 7          In spite of Plaintiff’s objections, the TRPA issued the Permit on February 23, 2017. (Id.

 8   ¶ 51.) Plaintiff then brought this case before this Court, in July 2017. On August 28, 2017, this

 9   Court dismissed this case for lack of standing. (ECF No. 110.) The Ninth Circuit reversed, (ECF

10   No. 122), and now the Court will consider the merits of Plaintiff’s claims.

11                                          LEGAL STANDARD

12          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

13   claim showing that the pleader is entitled to relief” in order to “give the defendant fair notice of

14   what the . . . claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47

15   (1957). Federal Rule of Civil Procedure 12(b)(6) mandates that a court dismiss a cause of action

16   that fails to state a claim upon which relief can be granted. When considering a motion to dismiss

17   under Rule 12(b)(6) for failure to state a claim, dismissal is appropriate only when the complaint

18   does not give the defendant fair notice of a legally cognizable claim and the grounds on which it

19   rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In considering whether the

20   complaint is sufficient to state a claim, the court will take all material allegations as true and

21   construe them in the light most favorable to the plaintiff. See NL Indus., Inc. v. Kaplan, 792 F.2d

22   896, 898 (9th Cir. 1986). The court, however, is not required to accept as true allegations that are

23   merely conclusory, unwarranted deductions of fact, or unreasonable inferences. See Sprewell v.

24   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).


                                                    4 of 17
          Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 5 of 17




 1             A formulaic recitation of a cause of action with conclusory allegations is not sufficient; a

 2   plaintiff must plead facts pertaining to his own case making a violation “plausible,” not just

 3   “possible.” Ashcroft v. Iqbal, 556 U.S. 662, 677–79 (2009) (citing Twombly, 550 U.S. at 556) (“A

 4   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 5   the reasonable inference that the defendant is liable for the misconduct alleged.”). That is, a

 6   plaintiff must not only specify or imply a cognizable legal theory, but also must allege the facts of

 7   the plaintiff’s case so that the court can determine whether the plaintiff has any basis for relief

 8   under the legal theory the plaintiff has specified or implied, assuming the facts are as the plaintiff

 9   alleges (Twombly-Iqbal review).

10             If the court grants a motion to dismiss a complaint, it must then decide whether to grant

11   leave to amend. The court should “freely give” leave to amend when there is no “undue delay, bad

12   faith or dilatory motive on the part of the movant . . . undue prejudice to the opposing party by

13   virtue of allowance of the amendment, [or] futility of amendment.” Fed. R. Civ. P. 15(a)(2); Foman

14   v. Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is denied only when it is clear that

15   the deficiencies of the complaint cannot be cured by amendment. See DeSoto v. Yellow Freight

16   Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).

17                                                ANALYSIS

18   I.        TRPA Defendants’ Motion to Dismiss (ECF No. 137)

19             A.      Alleged Violations of State Law

20             Plaintiff contends the TRPA Defendants violated a number of state laws in the following

21   claims:

22             •    Claim 12 titled “Fraudulent Misrepresentation and Concealment by TRPA”
               •    Claim 24 titled “Conspiracy and Joint Action of TRPA and the Private-Party
23                  Defendants to Deny Plaintiff’s Due Process and Equal Protection Rights” 1
     1
24    Claims 24, 25, 26, and 27 are premised upon alleged violations of the Constitution of the United
     States as well as the Nevadan and Californian constitutions.

                                                      5 of 17
           Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 6 of 17




 1          •   Claim 25 titled “General Constitutional Challenge to TRPA Failure and refusal
                to Follow Its Own Codes”
 2          •   Claim 26 titled “General Constitutional Challenge to TRPA Notice Procedures”
            •   Claim 27 titled “General Constitutional Challenge to TRPA’s Failure to Provide
 3              Reasons and Explanations”
            •   Claim 31 titled “Petition for Judicial Review Pursuant to Nevada
 4              Administrative Procedures Act, NRS Chapter 233B”
            •   Claim 32 titled “Intentional Infliction of Emotional Distress”
 5          •   Claim 33 titled “Unjust Enrichment”
            •   Claim 34 titled “Doubling of Damages Pursuant to NRS 41.1395”
 6

 7   (ECF No. 84.) Inasmuch as these claims rely upon state law and relate to the issuance of the Permit

 8   by the TRPA Defendants, these Defendants argue the claims are preempted. This Court agrees.

 9          While the Compact is an agreement between Nevada and California, it functions as federal

10   law because it has the blessing of Congress. Jacobson v. TRPA, 566 F.2d 1353, 1358 (9th Cir.

11   1977) (reversed on other grounds). “Unless [a compact between states] is unconstitutional, no court

12   may order relief inconsistent with its express terms.” New York v. New Jersey, 523 U.S. 767, 768

13   (1998). As federal law, the Compact preempts state law if they are in conflict. See O’Hara v.

14   Teamsters Union Local # 856, 151 F.3d 1152, 1160–61 (9th Cir.1998) (citing Brown v. Hotel &

15   Rest. Employees & Bartenders Int’l Union Local 54, 468 U.S. 491, 500–01 (1984)). A conflict

16   exists when it is impossible to comply with both state and federal law, or where the state law is an

17   “obstacle” to the full purposes and objectives of Congress. Id.

18          The version of the Compact in effect at the time regulates which legal actions may be filed

19   against the TRPA. Subdivision (j) in Article VI of the Compact states, in part, “Legal actions

20   arising out of or alleging a violation of the provisions of this compact, of the regional plan or of

21   an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the

22   agency are governed by the following . . . .” (ECF No. 19 Ex. 1 at Art. VI(j).) The subdivision

23   proceeds to list a number of restrictions to legal actions and contains the following provision:

24   ///

                                                   6 of 17
          Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 7 of 17




 1          In any legal action filed pursuant to this subdivision which challenges an
            adjudicatory act or decision of the agency to approve or disapprove a project, the
 2          scope of judicial inquiry shall extend only to whether there was prejudicial abuse
            of discretion. Prejudicial abuse of discretion is established if the agency has not
 3          proceeded in a manner required by law or if the act or decision of the agency was
            not supported by substantial evidence in light of the whole record. In making such
 4          a determination the court shall not exercise its independent judgment on evidence
            but shall only determine whether the act or decision was supported by substantial
 5          evidence in light of the whole record.

 6   (Id. at Art. VI(j)(5).) The subdivision specifies it applies to the following actions: “Actions arising

 7   out of activities directly undertaken by the agency,” “Actions arising out of the issuance to a person

 8   of a lease, permit, license or other entitlement for use by the agency,” and “Actions arising out of

 9   any other act or failure to act by any person or public agency.” (Id. at Art. VI(j)(1).)

10          Under the Compact, claims against the TRPA Defendants for failing to comply with

11   various state laws in issuing a permit are simply not cognizable. Art. VI(j) restricts lawsuits “by

12   any person or public agency” related to “a permit . . . issued by the [TRPA]” only to “judicial

13   inquiry [to the extent] whether there was prejudicial abuse of discretion.” As Plaintiff is suing the

14   TRPA Defendants claiming that their issuance of the Permit violated a number of state laws, the

15   claims are preempted—they are foreclosed by the Compact. The Court consequently dismisses

16   them with prejudice.

17          B.      Alleged Violations of the Compact

18          Plaintiff alleges the TRPA Defendants failed to comply with the Compact in their issuance

19   of the permit in the following claims:

20          •    Claim 1 titled “The Proposed ‘Wireless Monopole Project’ Is Not a Permitted
                 Special Use in Plan Area Statement 060”
21          •    Claim 2 titled “TRPA Did Not Evaluate Noise as Required by the Code”
            •    Claim 3 titled “TRPA Did Not Make Required Findings for Noise”
22          •    Claim 4 titled “TRPA Did Not Evaluate Safety and General Welfare”
            •    Claim 5 titled “Required Special Use Findings for Safety and General Welfare
23               are not made”
            •    Claim 6 titled “TRPA Staff Did Not Properly Evaluate Land Coverage Limits
24               as Required by the Code”

                                                    7 of 17
           Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 8 of 17




 1          •   Claim 7 titled “TRPA Did Not Evaluate Alternatives for Land Coverage
                Limits”
 2          •   Claim 8 titled “Permissible Cell Tower Height Limits Are Exceeded”
            •   Claim 9 titled “TRPA Did Not Evaluate Whether the Proposed Cell Tower Was
 3              the Minimum Height Necessary, and Did Not Evaluate Alternatives Having
                Less Height”
 4          •   Claim 10 titled “Failure to Prepare Environmental Impact Statement”
            •   Claim 11 titled “The Hearing Officer Did Not Make the Required Motions and
 5              Findings”
            •   Claim 13 titled “Violations by Defendants of Provisions of TRPA Compact,
 6              Ordinance or Regulations of the Agency”
            •   Claim 29 titled “Construction of Project in Violation of the TRPA Compact,
 7              Code, and PAS 060”
 8          The TRPA Defendants contend these claims are likewise incognizable as Article VI(j)(5)

 9   limits claims against them to judicial review. This is correct. Plaintiff points to Article VI(l) as a

10   basis for these causes of action, which reads:

11          Any person who violates any provision of this compact or of any ordinance or
            regulation of the agency or any condition of approval imposed by the agency is
12          subject to a civil penalty not to exceed $5,000. Any such person is subject to an
            additional civil penalty not to exceed $5,000 per day, for each day on which such a
13          violation persists. In imposing the penalties authorized by this subdivision, the
            court shall consider the nature of the violation and shall impose a greater penalty if
14          it was willful or resulted from gross negligence than if it resulted from inadvertence
            or simple negligence.
15

16   This provision authorizes the TRPA to issue fines against violators of the Compact—not people

17   against the TRPA. See, e.g., Tahoe Reg’l Plan. Agency v. Terrace Land Co., 772 F. Supp. 506,

18   512 (D. Nev. 1991) (assessing fines pursuant to this subdivision in favor of the TRPA).

19   Disallowing suits for money damages against a government agency is the usual course of

20   procedure. See, e.g., Calif. Wilderness Coal. v. U.S. Dep’t of Energy, 631 F.3d 1072, 1095 (9th

21   Cir. 2011) (“When a court determines that an agency’s action failed to follow Congress’s clear

22   mandate the appropriate remedy is to vacate that action.”). The Court accordingly also dismisses

23   these claims with prejudice.

24   ///


                                                   8 of 17
          Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 9 of 17




 1             C.      Alleged Violations of the United States Constitution

 2             The only remaining claims against the TRPA Defendants are the federal constitutional

 3   claims:

 4             •    Claim 14 titled “Denial of Constitutional Protections by Actual Absence of
                    Impartiality”
 5             •    Claim 15 titled “Denial of Constitutional Protections by High Probability of
                    Actual Impartiality”
 6             •    Claim 16 titled “Denial of Constitutional Protection by Failure to Disclose Lack
                    of Impartiality in Ongoing Relation to Verizon and Other Cellular Companies”
 7             •    Claim 17 titled “Denial of Constitutional Protection of Right to Fair Notice and
                    Opportunity to Be Heard During Project Review Process”
 8             •    Claim 18 titled “Denial of Constitutional Protections by TRPA’s Arbitrary
                    Action and Failure to Give Reasons and Explanation for Action During, and
 9                  Resulting from, the Project Review Process”
               •    Claim 19 titled “Denial of Constitutional Protection of Right to Fair Notice and
10                  Opportunity to Be Heard Before Hearing Officer”
               •    Claim 20 titled “Denial of Constitutional Protection of Right to Reasons and
11                  Explanation for Action by Hearing Officer”
               •    Claim 21 titled “Denial of Constitutional Protection of Reasons and
12
                    Explanation for Action at Board Level”
               •    Claim 22 titled “Denial of Equal Protection”
13
               •    Claim 23 titled “Denial of Constitutional Protection by TRPA’s Combining of
14                  Investigative and Decision-making Functions”
               •    Claim 24 titled “Conspiracy and Joint Action of TRPA and the Private-Party
15                  Defendants to Deny Plaintiff’s Due Process and Equal Protection Rights”
               •    Claim 25 titled “General Constitutional Challenge to TRPA Failure and Refusal
16                  to Follow Its Own Codes”
               •    Claim 26 titled “General Constitutional Challenge to TRPA Notice Procedures”
17             •    Claim 27 titled “General Constitutional Challenge to TRPA’s Failure to Provide
                    Reasons And Explanations”
18

19   Overall, these claims amount to only procedural due process and equal protection causes of action.

20   The TRPA Defendants argue Plaintiff has failed to state either claim. The Court agrees.

21                     i.      Procedural Due Process

22             In order to allege a violation of a one’s procedural due process rights, a plaintiff must assert

23   sufficient facts showing “(1) a deprivation of a constitutionally protected liberty or property

24   interest, and (2) a denial of adequate procedural protections.” Brewster v. Bd. of Educ. of Lynwood


                                                      9 of 17
         Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 10 of 17




 1   Unified Sch. Dist., 149 F.3d 971, 977 (9th Cir. 1998). Here, Plaintiff has not pleaded facts showing

 2   a deprivation of a constitutionally protected interest.

 3          Plaintiff merely claims he had a property interest in the permit not being issued but this is

 4   untrue. “A property interest arises only where there is a legitimate claim of entitlement, not merely

 5   an abstract need or desire for the particular benefit.” Roybal v. Toppenish Sch. Dist., 871 F.3d 927,

 6   931 (9th Cir. 2017) (citing Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972)). A

 7   constitutional property interest cannot be based upon an “an indirect impact.” Dumas v. Kipp, 90

 8   F.3d 386, 392 (9th Cir. 1996). As such, a government entity has “no independent constitutional

 9   duty to safeguard . . . neighbors from the negative consequences—economic, aesthetic or

10   otherwise—of . . . [a] construction project” it permitted. Shanks v. Dressel, 540 F.3d 1082, 1088

11   (9th Cir. 2008). Accordingly, in Shanks—as here—where a government reviewing body has

12   discretion to approve or deny a permit application, a party “is not constitutionally entitled to insist

13   on compliance with the procedure itself.” Id. at 1092. Based upon this clear precedent, Plaintiff

14   has not and cannot successfully assert a property interest in the approval of the Permit.

15          He also purports to have a liberty interest in the denial of the Permit, this contention is

16   likewise defective. “Process is not an end in itself. Its constitutional purpose is to protect a

17   substantive interest to which the individual has a legitimate claim of entitlement.” Olim v.

18   Wakinekona, 461 U.S. 238, 250 (1983). An “expectation of receiving process is not, without more,

19   a liberty interest protected by the Due Process Clause.” Id. at 250–51 n. 12. “A liberty interest may

20   arise from the Constitution itself, by reason of guarantees implicit in the word ‘liberty.’” Wilkinson,

21   545 U.S. at 221. A state may also “create[] a protected liberty interest by placing substantive

22   limitations on official discretion.” Olim, 461 U.S. at 249. Plaintiff provides no such claim; he

23   purports the cell phone tower could possibly fall, which could possibly obstruct “the primary

24   hiking trail that Plaintiff uses” or damage the nearby water tower, which could possibly affect


                                                    10 of 17
         Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 11 of 17




 1   Plaintiff’s water supply, which could possibly limit available water to fight forest fires endangering

 2   his “safety.” (ECF No. 84 ¶ 88.) This argument is wholly unpersuasive as it is far “too attenuated

 3   to invoke the procedural guarantees of the Due Process Clause.” Sandin v. Conner, 515 U.S. 472,

 4   487 (1995). As Plaintiff cannot state a property or liberty interest, the Court dismisses his

 5   procedural due process claims with prejudice.

 6                  ii.     Equal Protection

 7          Plaintiff asserts equal protection claims under a class-of-one theory—not that he is a

 8   member of a suspect class. Such a claim arises where the plaintiff was (1) “intentionally treated

 9   differently from others similarly situated” and (2) “there is no rational basis for the difference in

10   treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). For this claim, Plaintiff

11   alleges he was similarly situated with the Private-Party Defendants, (see, e.g., ECF No. 84 ¶ 264)

12   but this is incorrect. It is uncontended these defendants—as the applicants for the Permit—were

13   subject to the different rules and held the opposite interests as the opponents to the Permit. ROP

14   § 5.15.8 (describing applicant’s procedures and TRPA’s project review process).

15          Moreover, the only differential treatment that Plaintiff appears to rely upon is that he was

16   given notice late in the application process. (See, e.g., ECF No. 84 ¶ 225 (“TRPA failed to give . . .

17   notice until after the Project Review Process was substantially completed, . . . resulting in an unfair

18   advantage to the Private-Party Defendants.”). He admits, however, he received notice of the

19   hearing before the issuance of the permit, participated in the final hearing, appealed the grant of

20   the Permit, filed a statement on appeal and appeared before the Legal Committee and the

21   Governing Board to advocate for his position. (ECF No. 84 ¶¶ 28, 49, 51–52.) Having permit

22   applicants participate in initial review process without the general public’s involvement to be

23   followed by a final hearing with the public’s input is reasonable. If permit applicants provided

24   false statement to the TRPA in the initial process, the residents may present these allegations at


                                                    11 of 17
           Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 12 of 17




 1   the final hearing and appeal the decision to the Legal Committee and the Governing Board, both

 2   of which Plaintiff did. The differential treatment does not violate the equal protection clause, so

 3   the Court denies the claim with prejudice.

 4           D.     The Private-Party Defendants Joinder

 5           The Private-Party Defendants have joined this motion. (ECF No. 140.) The successful

 6   arguments in this motion also dictate the Court dismiss Claim 24 alleged against the Private-Party

 7   Defendants. Here, Plaintiff alleges the TRPA Defendants and the Private-Party Defendants

 8   conspired to deprive him of his due process and equal protections rights. Inasmuch as this claim is

 9   based upon Nevadan and Californian constitutions (the complaint does not specify), these theories

10   are preempted. As for the United States Constitution, Plaintiff cannot state these claims since he

11   does not have a protected property or liberty interest and cannot state facts showing that he was

12   treating differently without a rational basis.

13   II.     Private Defendants’ Special Anti-SLAPP Motion to Dismiss (ECF No. 142)

14           Private-Party Defendants move for dismissal in a special motion on the grounds Plaintiff’s

15   claims violate Nevada Anti-SLAPP laws. Essential to this defense is whether Private-Party

16   Defendants’ petition was made in good faith. NRS 41.650. In this motion, Private-Party

17   Defendants rely upon evidence (specifically Maria Kim’s declaration) to demonstrate that they

18   acted in good faith. “[W]hen an anti-SLAPP motion to strike challenges the factual sufficiency of

19   a claim, then the Federal Rule of Civil Procedure 56 standard will apply. But in such a case,

20   discovery must be allowed, with opportunities to supplement evidence based on the factual

21   challenges, before any decision is made by the court.” Planned Parenthood Fed’n of Am., Inc. v.

22   Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir.), amended, 897 F.3d 1224 (9th Cir. 2018). As

23   such, the Court would deny this motion without prejudice, however, as the Court finds Private-

24   Party Defendants’ other motion to dismiss persuasive, the Court denies this motion as moot.


                                                      12 of 17
            Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 13 of 17




 1   III.     Private-Party Defendants’ Motion to Dismiss (ECF No. 141)

 2            As the Court dismisses Claim 24 against the Private-Party Defendants based upon their

 3   joinder to the TRPA’s motion to dismiss, there are six remaining claims asserted them:

 4            •    Claim 13 titled “Violations by Defendants of Provisions of TRPA Compact,
                   Ordinance, or Regulation of the Agency”
 5            •    Claim 28 titled “Fraudulent Misrepresentation by Private-Party Defendants”
              •    Claim 29 titled “Construction of Project in Violation of the TRPA Compact,
 6                 Code, and PAS 060”
              •    Claim 30 titled “Complete Wireless Consulting, Inc. Was Not Qualified to do
 7                 Business in Nevada”
              •    Claim 32 titled “Intentional Infliction of Emotional Distress”
 8            •    Claim 34 titled “Doubling of Damages Pursuant to NRS 41.1395”
 9   Because these claims are either barred by the Noerr-Pennington doctrine or not legally cognizable,

10   the Court dismisses them with prejudice.

11            A.      The Noerr-Pennington Doctrine

12            All of the remaining claims against the Private-Party Defendants, except Claims 30, are

13   based on their petitioning of the TRPA for the Permit. For example, the allegations include such

14   assertions as the following:

15            During the course of the Project Review Process, the Private-Party defendants made
              representations to TRPA, and thence to the public and to Plaintiff, that were either
16            false or not relevant under the Compact, the Code, the ROP, and PAS 060, in order
              to give the appearance of conformance with the Compact, the Code, the ROP, and
17            PAS 060. These misrepresentations included, but are not limited to, (a)
              conformance of the Project with PAS 060; (b) noise levels associated with the
18            Project; (c) the actual area of Assessor’s Parcel No: 1318-03-000-001; (d) the
              calculation of land-area coverage, (e) height of the cellular tower of the Project; (f)
19            absence of alternatives to the placement of the Project; and (g) safety of the Project.

20   (ECF No. 84 ¶ 307.) In the same fashion, every allegation against these defendants is in regard to

21   their petition for the Permit, with the singular exception that Defendant CWC, Inc. failed to register

22   to do business in Nevada. Private-Party Defendants therefore move to dismiss all claims against

23   them, except for Claim 30, on the basis of the Noerr-Pennington Doctrine. The Court grants this

24   request.

                                                     13 of 17
         Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 14 of 17




 1          Under the Noerr-Pennington Doctrine, persons or entities who petition any part of

 2   government are immune from liability for their petitioning activity, including any conduct that is

 3   merely “incidental” to any effort to influence government. Sosa v. DIRECTV Inc., 437 F.3d 923,

 4   934–35 (9th Cir. 2006). “The doctrine immunizes petitions directed at any branch of government,

 5   including the executive, legislative, judicial and administrative agencies.” Manistee Town Ctr. v.

 6   City of Glendale, 227 F.3d 1090,1092 (9th Cir. 2000). The doctrine “bars any claim, federal or

 7   state, common law or statutory, that has as its gravamen constitutionally-protected petitioning

 8   activity.” Gen-Probe, Inc. v. Amoco Corp., 926 F. Supp. 948, 956 (S.D. Cal. 1996). Petitioning the

 9   government encompasses efforts to obtain or oppose land use or other government permits,

10   including meeting with, furnishing information to, and communicating with government officials

11   in connection with such activities. Empress LLC v. City and County of San Francisco, 419 F.3d

12   1052, 1056–57 (9th Cir. 2005).

13          For the Noerr-Pennington doctrine, there is an exception for “sham” petitions. E. R. R.

14   Presidents Conf. v. Noerr Motor Freight, Inc., 365 U.S. 127, 144 (1961). “A ‘sham’ situation

15   involves a defendant whose activities are not genuinely aimed at procuring favorable government

16   action at all, not one who genuinely seeks to achieve his governmental result but does so through

17   improper means.” City of Columbia v. Omni Outdoor Advertising, Inc., 499 U.S. 365, 380 (1991).

18   False statements alone are insufficient to render a petition a sham. See, e.g., Kottle v. Nw. Kidney

19   Centers, 146 F.3d 1056, 1060 (9th Cir. 1998) (affirming the grant of a motion to dismiss premised

20   upon the Noerr-Pennington doctrine despite allegations of false statements); Boone v.

21   Redevelopment Agency of City of San Jose, 841 F.2d 886 (9th Cir. 1988) (same); see also

22   Professional Real Estate Investors, Inc. v. Columbia Pictures Industries, Inc., 508 U.S. 49, 58

23   (1993) (“[A] successful effort to influence governmental action . . . certainly cannot be

24   characterized as a sham.” (internal quotation marks and citation omitted)).


                                                  14 of 17
           Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 15 of 17




 1           The exception applies here as the claims arise out of Private-Party Defendants’ petitioning

 2   of the government for the Permit. Plaintiff appears to suggest that the exception does not apply

 3   here as he characterizes it as “an antitrust exemption.” (ECF No. 151 at 14.) While the doctrine

 4   may have originated in the antitrust context, courts have extended the doctrine to “bar[] any claim,

 5   federal or state, common law or statutory, that has as its gravamen constitutionally-protected

 6   petitioning activity.” Gen-Probe, Inc. v. Amoco Corp., 926 F. Supp. 948, 956 (S.D. Cal. 1996).

 7   Plaintiff also argues the exception does not apply since his complaint contains allegations Private-

 8   Party Defendants made material misrepresentations in their petition and advocacy for the Permit.

 9   This argument is unavailing as the allegations, even if true, fail to show that the Permit petition

10   was a sham. In fact, the allegations could not, Plaintiff merely claims his harm is from the outcome

11   of the petition for the Permit, not the process, and the fact that the efforts in acquiring the Permit

12   were successful demonstrate the petition was not a sham.

13           B.     Failure to Register to Do Business in Nevada

14           Plaintiff raises a cause of action against Defendant CWC alleging that it failed to register

15   to do business in Nevada. Assuming this is true, this cause of action must still fail. The statute

16   requiring registry of business in Nevada does not provide for a private cause of action—only fines.

17   NRS 80.055. Consequently, the Court dismisses this cause of action, and in sum, it dismisses all

18   causes of action against Defendants.

19   IV.     Leave to Amend

20           Plaintiff argues the Court should grant him leave to amend to remedy any defect this Court

21   finds. The Court disagrees. No allegations could remedy the defects of preemption and the lack of

22   causes of action for violating the TRPA or for failing to register to do business in Nevada.

23   Furthermore, Plaintiff’s allegations in the operative complaint make clear that he lacks a protected

24   property or liberty interest in the Permit, that he was not unreasonably treated differently, and that


                                                   15 of 17
           Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 16 of 17




 1   the Noerr-Pennington doctrine applies to the remaining claims against the Private-Party

 2   Defendants. Lastly, Plaintiff could have brought a claim against the TRPA for judicial review of

 3   its approval of the Permit for a “prejudicial abuse of discretion” pursuant to the Compact. (ECF

 4   No. 19 Ex. 1 at Art. VI(j)(5).) Plaintiff was informed of this claim in the TRPA’s prior motions to

 5   dismiss, (ECF Nos. 17, 101), yet Plaintiff has declined to raise this claim despite two grants for

 6   leave to amend, (ECF Nos. 83, 132). Accordingly, the Court finds amendment would be futile. It

 7   therefore dismisses this case with prejudice and denies the remaining motions as moot.

 8   VI.     Attorney Fees

 9           Lastly, Private-Party Defendants request an award of attorney fees in their motions to

10   dismiss pursuant to 42 U.S.C. § 1988 and Nevada Anti-SLAPP statutes. The Court does not find

11   attorney fees to be proper under the Nevada Anti-SLAPP statutes as the Court denies that basis for

12   dismissal. On the other hand, the Court does agree that Plaintiff’s constitutional claims were

13   “frivolous, unreasonable, or without foundation.” Hughes v. Rowe, 449 U.S. 5, 14 (1980) (per

14   curiam) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)). Pursuant to

15   § 1988, Defendants are therefore entitled to an award of reasonable attorney fees and costs in

16   litigating these claims. Defendants shall file a motion for attorney fees providing a basis for such

17   a reasonable award within thirty days of the issuance of this order. Briefing shall follow LR 7-

18   2(b).

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///


                                                  16 of 17
         Case 3:17-cv-00444-RCJ-WGC Document 159 Filed 09/09/21 Page 17 of 17




 1                                            CONCLUSION

 2          IT IS HEREBY ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF No.

 3   89) is DENIED AS MOOT.

 4          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 137) is

 5   GRANTED.

 6          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 141) is

 7   GRANTED.

 8          IT IS FURTHER ORDERED that Defendants’ Special Motion to Dismiss (ECF No. 142)

 9   is DENIED AS MOOT.

10          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time to File a Reply to

11   Defendants’ Joint Response to the Motion for Preliminary Injunction (ECF No. 145) is DENIED

12   AS MOOT.

13          IT IS FURTHER ORDERED that Defendants are entitled to an award of reasonable

14   attorney fees and costs pursuant to 42 U.S.C. § 1988. Defendants shall file a motion within thirty

15   days of the entry of this Order for such a reasonable fee.

16          IT IS FURTHER ORDERED that all of the claims are dismissed with prejudice.

17          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment accordingly

18   and close the case.

19          IT IS SO ORDERED.

20   Dated September 9, 2021.

21

22                                                 _____________________________________
                                                             ROBERT C. JONES
23                                                        United States District Judge

24

                                                   17 of 17
